DETAILED ACTION
	This is the initial Office action for non-provisional application 16/806,194 filed March 2, 2020, which is a continuation of non-provisional application 15/194,260 filed June 27, 2016 (now US Patent 10,610,397), which is a continuation of non-provisional application 13/973,676 filed August 22, 2013 (now US Patent 9,375,340), which claims priority from provisional application 61/701,475 filed September 14, 2012 and provisional application 61/692,614 filed August 23, 2012.  Claims 1-20, as originally filed, are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent 10,610,397.  Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, each of the limitations therein are substantially recited in claim 1 of the ‘397 patent.
Regarding claim 2, the limitations therein are substantially recited in claim 1 of the ‘397 patent.
Regarding claim 3, the limitations therein are substantially recited in claims 2 and 3 of the ‘397 patent.
Regarding claim 4, the limitations therein are substantially recited in claim 4 of the ‘397 patent.
Regarding claim 5, the limitations therein are substantially recited in claim 5 of the ‘397 patent.
Regarding claim 6, the limitations therein are substantially recited in claim 6 of the ‘397 patent.
Regarding claim 7, the limitations therein are substantially recited in claim 7 of the ‘397 patent.
Regarding claim 8, the limitations therein are substantially recited in claim 8 of the ‘397 patent.
Regarding claim 9, the limitations therein are substantially recited in claim 9 of the ‘397 patent.
Regarding claim 10, the limitations therein are substantially recited in claim 10 of the ‘397 patent.
Regarding claim 11, the limitations therein are substantially recited in claim 11 of the ‘397 patent.
Regarding claim 12, the limitations therein are substantially recited in claim 12 of the ‘397 patent.
Regarding claim 13, the limitations therein are substantially recited in claim 13 of the ‘397 patent.
Regarding claim 14, the limitations therein are substantially recited in claim 14 of the ‘397 patent.
Regarding claim 15, the limitations therein are substantially recited in claim 15 of the ‘397 patent.
Regarding claim 16, the limitations therein are substantially recited in claim 16 of the ‘397 patent.
Regarding claim 17, the limitations therein are substantially recited in claim 17 of the ‘397 patent.
Regarding claim 18, the limitations therein are substantially recited in claim 18 of the ‘397 patent.
Regarding claim 19, the limitations therein are substantially recited in claim 19 of the ‘397 patent.
Regarding claim 20, the limitations therein are substantially recited in claim 20 of the ‘397 patent.

Claims 1, 3-10, 12, 15, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 12-14 of US Patent 10,555,828, in view of Pick et al. (US Patent Pub. 2006/0189907), and in further view of Lakic (US Patent 5,846,063).
Regarding claim 1, each of the limitations therein are substantially recited in claim 1 of the ‘828 patent except for the shell component comprising a footbed portion and an upright support portion configured to support an upper calf of the user and a support portion configured to house the control and the on-board inflation component.
Pick discloses an orthopedic brace (ankle boot 12) comprising a shell component comprising a footbed portion (rocker sole bottom 20) and an upright support portion (load-bearing upper housing 18) configured to support an upper calf of a user (Fig. 1A; ¶ 0018).  Therefore, it would have been obvious to one having ordinary skill in the art to modify the shell component of the orthopedic brace recited in claim 1 of the ‘828 patent to comprise a footbed portion and an upright support portion configured to support an upper calf of the user as taught by Pick for the purpose of supporting the patient’s limb during treatment for fracture, edema, and other injuries.  However, the combination of claim 1 of the ‘828 patent and Pick fails to recite a support portion configured to house the control and the on-board inflation component.
Lakic discloses an orthopedic brace (sport shoe 376) comprising a control (selector valve 380) and an on-board inflation component (air pump 79), wherein a portion of the brace is configured to house the control and the on-board inflation component and is therefore analogous to the claimed support portion (Figs. 90-92; column 30, lines 3-4 & 25-47).  Therefore, it would have been obvious to one having ordinary skill in the art to modify the orthopedic brace recited in claim 1 of the ‘828 patent as modified by the teachings of Pick to include a support portion configured to house the control and the on-board inflation component as taught by Lakic for the purpose of conveniently locating and supporting the control and the on-board inflation component on the brace.
Regarding claim 3, the limitations therein are substantially recited in claims 1 and 12 of the ‘828 patent.
Regarding claim 4, the limitations therein are substantially recited in claim 2 of the ‘828 patent.
Regarding claim 5, the limitations therein are substantially recited in claim 3 of the ‘828 patent.
Regarding claim 6, the limitations therein are substantially recited in claim 4 of the ‘828 patent.
Regarding claim 7, the limitations therein are substantially recited in claim 5 of the ‘828 patent.
Regarding claim 8, the limitations therein are substantially recited in claim 6 of the ‘828 patent.
Regarding claim 9, the limitations therein are substantially recited in claim 7 of the ‘828 patent.
Regarding claim 10, the limitations therein are substantially recited in claim 8 of the ‘828 patent.
Regarding claim 12, the limitations therein are substantially recited in claim 13 of the ‘828 patent.
Regarding claim 15, the limitations therein are substantially recited in claim 14 of the ‘828 patent.
Regarding claim 16, the limitations therein are substantially recited in claim 9 of the ‘828 patent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821. The examiner can normally be reached Monday - Friday, 9am - 4pm.

Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        10/22/2021